Bboyles, J.
A certificate to a bill of exceptions, wherein the judge certifies that it is true “except that it fails to show the fact that defendant was permitted by the court to introduce evidence upon the question of usury, under defendant’s first amendment, and the court charged the jury fully upon the question of usury,” does not amount to a certification that the bill of exceptions as written is true, and the writ of error must be dismissed. Hawkins v. Mayor &c. of Americus, 102 Ga. 786 (30 S. E. 519); Fort v. Sheffield, 108 Ga. 781 (33 S. E. 660); Jarriel v. Jarriel, 115 Ga. 23 (41 S. E. 262); Central of Georgia Ry. Co. v. Mills, 143 Ga. 47 (84 S. E. 120). Writ of error dismissed.
Foreclosure• of mortgage; from city court of Floyd county— Judge Nunnally. November 3, 1915.
Eubanlcs & Mebane, for plaintiff in error.
Sharp & Sharp, Harris & Harris, contra.